Citation Nr: 0014514	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability, on a 
direct basis and as secondary to service-connected residuals 
of a gunshot wound of the right lower leg.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Army from May 1966 
to May 1968, and from July 1969 to October 1973.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
November 1995 RO decision which denied service connection for 
a back disability as secondary to service-connected residuals 
of a gunshot wound of the right lower leg.  

In March 1996, the veteran indicated a desire for a hearing 
at the RO before a Member of the Board, but in April 1996 he 
opted instead for a hearing before a hearing officer, which 
was held June 1996.  

In February 1998, the RO denied service connection for a back 
disability on a direct basis, and the veteran also appeals 
this determination. 


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a back disability 
on either a direct basis or as secondary to service-connected 
residuals of a gunshot wound of the right lower leg.  


CONCLUSION OF LAW

The veteran's claim for service connection for a back 
disability on a direct basis and as secondary to service-
connected residuals of a gunshot wound of the right lower leg 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1966 
to May 1968, and from July 1969 to October 1973.  His service 
medical records reflect that he sustained a gunshot wound to 
the right lower leg in March 1968.  There is no evidence of 
any back disability during either period of service.  

In an October 1968 decision, the RO granted service 
connection for residuals of a gunshot wound of the right 
lower leg involving muscle group XI, and the condition was 
rated 10 percent.  

Post-active duty medical records, including Army reserve 
medical records dated into the late 1980s, are negative for a 
back disability.  The first medical evidence of a back 
disability is dated in 1995.

Private medical records from Genesee Memorial Hospital show 
that lumbosacral spine X-rays in May 1995 revealed mild 
spondylosis and osteoarthritis.  On an examination conducted 
by Andrew Hilburger, M.D., the veteran was seen with leg pain 
and numbness that had been increasing since approximately one 
year.  He also complained of back pain which he claimed to 
have had for many years.  The veteran denied any remote 
trauma to his back and noted that he was shot in the right 
foot in Vietnam.  Dr. Hilburger stated that the veteran's 
symptoms were consistent with perhaps either peripheral 
neuropathy or radiculopathy in his lower extremities and that 
further studies were warranted.  Electromyography (EMG) and 
nerve conduction studies of the lower extremities were 
performed, indicating radiculopathy involving L2-S1.  A 
subsequent CT scan of the lumbar spine from Wyoming County 
Community Hospital indicates no evidence of a herniated disc.  

A June 1995 VA outpatient record indicates a complaint of a 
nerve injury in the veteran's back and pain in his legs.  The 
diagnosis was low back pain.  

In June 1995, the veteran submitted a claim for service 
connection for a back disability.  He claimed that numbness, 
pain, and stiffness had progressively worsened over the years 
and that a doctor at the VA informed him that he had nerve 
damage in his lower back.  He alleged that this damage may 
have been caused from favoring his right leg due to his 
service-connected right ankle wound.  

A July 1995 VA outpatient record indicates that the veteran 
was seen on a follow-up visit for back pain.  The assessment 
was chronic low back pain and radiculopathy.  Another July 
1995 outpatient report notes complaints of low back pain with 
radiation to both lower extremities for the past year.  The 
veteran reported that he may have injured his back at work in 
April 1995, although he was vague about this assertion.  The 
diagnosis, by X-ray, was mild degenerative joint disease of 
the lumbosacral spine.  Later that month, he was seen in the 
physical therapy clinic.  

Medical records from Wyoming County Community Hospital show 
that in September 1995 the veteran was admitted for a 
gastrointestinal ailment.  The discharge diagnoses included 
chronic backache.  On follow-up visits in September and 
October 1995, he continued to complain of back pain.  

In a November 1995 decision, the RO denied service connection 
for a back disability as secondary to service-connected 
residuals of a gunshot wound of the right lower leg.

Medical records from Wyoming County Community Hospital show 
that in December 1995 the veteran continued to complain of a 
chronic backache.  The assessment, in pertinent part, was 
chronic back pain.  A magnetic resonance imaging (MRI) of the 
lumbar spine revealed mild degenerative changes at L4-5 and 
L5-S1.  X-rays of the lumbar spine revealed disc spaces that 
were of normal width and mild hypertrophic arthritic changes.  
In January 1996, the veteran was followed up for back pain.  
An examination by Nirmala Chelliah, M.D., revealed a 
diagnosis, in pertinent part, of degenerative joint disease 
of the lumbar spine.  The veteran underwent a physical 
therapy evaluation in January 1996.  

VA outpatient records in March 1996 show that the veteran 
requested evaluation of low back pain with radiation to both 
legs and left leg numbness of one year's duration.  X-rays of 
the lumbosacral spine revealed mild degenerative disease and 
facet arthropathy, most marked at L5-S1.  

In a March 1996 examination conducted by Matthew Karshner, 
M.D., the veteran reported that two years previously he noted 
the gradual onset of left leg pain with some numbing 
sensations.  He indicated he thought that the low back might 
be the problem and he sought medical treatment.  He reported 
that his low back pain had been variable.  The impression, in 
pertinent part, was lumbar degenerative joint disease by 
patient report, conflicting findings on examination.  
Physical therapy for the back was recommended.

A March 1996 VA outpatient record indicates that the veteran 
was seen for continuing complaints of back pain.  The 
pertinent assessment was back pain.  He was continued on 
analgesics and referred for a lumbosacral support and cane.  

In his March 1996 substantive appeal, the veteran claimed 
that three physical therapists informed him that favoring one 
leg over the other tended to cause a back condition.  (He 
cited findings of limitation of motion of his foot from his 
service-connected right leg disability on his last VA 
examination.)  He stated he took pain medications, wore a 
back brace, and used a cane.  

An April 1996 VA outpatient record indicates that the veteran 
was seen with continuing complaints of low back pain.  The 
pertinent assessment was degenerative joint disease.  

At a June 1996 RO hearing before a hearing officer, the 
veteran testified that he was informed by physical therapists 
that favoring one leg over the other shifted his weight, 
which could cause nerve damage in his back; that he had 
limited motion of his service-connected right leg and did not 
know if such disability was sufficient to cause a back 
condition; that he currently received treatment for his back 
disability; and that he has been limping ever since his leg 
was shot in service.

A July 1996 VA outpatient record indicates that the veteran 
was seen with continuing complaints of low back pain.  The 
pertinent assessment was degenerative joint disease.  

On an August 1996 VA examination, the veteran complained of 
almost daily pain from his right buttock down his entire 
right leg for approximately two years, paresthesias of the 
left thigh for approximately two years, and associated low 
back pain for one and one-half years, among other unrelated 
complaints.  The diagnoses were radiculopathy involving L2-S1 
without evidence of degenerative disc (by X-ray and CT scan 
in 1995) and scars involving the right leg and ankle.  The 
examiner opined that there was no medical justification to 
think that the right ankle wound would give the veteran 
evidence of radiculopathy involving the nerves which 
originate in his low back.  The examiner commented that the 
etiology for the radiculopathy had to be in the area of the 
veteran's spine or in the muscle group around that area, and 
was not directly related to his gunshot wound.  

A November 1996 VA outpatient record indicates that the 
veteran was seen with continuing complaints of back pain.  
The pertinent assessment was back pain.

In a December 1996 statement, the veteran claimed that 
jumping out of helicopters in Vietnam while wearing full 
combat gear may have caused his back problems.  He stated 
that the drop to the ground was often 20 feet.  

In January 1997, the veteran was awarded Social Security 
disability benefits based on private and VA medical evidence 
showing several disabilities, including chronic back 
discomfort (from degenerative joint disease) with 
radiculopathy.  

A February 1997 VA outpatient record indicates that the 
veteran had continuing complaints of chronic back pain.  The 
pertinent assessment was back pain.

In a February 1998 decision, the RO denied service connection 
for a back disability on a direct basis.  

VA outpatient records show that in July 1998 X-rays of the 
lumbosacral spine revealed minimal degenerative disease and 
facet arthropathy, more marked at L5-S1.  In September 1998, 
the veteran continued to have chronic back pain.  A CT scan 
of the lumbar spine was ordered, revealing minimal 
degenerative changes at L5-S1 and central bulging discs at 
L4-5 and L5-S1.  In October 1998, the veteran was followed up 
for lumbar radicular complaints.  EMG/nerve conduction 
studies were ordered.  The studies, which were completed in 
November 1998, suggested a mild right L4 and moderate right 
L5 radiculopathy and a mild sensory predominant axonal 
degeneration-type of neuropathy.  In December 1998, the 
veteran's report of jumping out of airplanes as a paratrooper 
was noted.  In January 1999, the diagnosis, in pertinent 
part, was degenerative arthritis of the lumbar spine.  In 
February and May 1999, the veteran was seen regarding his 
lumbar radiculopathy and axonal neuropathy.  He was 
recommended for a trial of medication for pain control.  In 
September 1999, the veteran continued to have sharp pain 
starting in his back and legs.  The assessment was peripheral 
neuropathy with pain, which was again evaluated in December 
1999.      

II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability; however, compensation may be paid only for that 
degree of disability above and beyond the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods were 
incurred in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In the case of a claim for secondary service 
connection, there must be medical evidence of a nexus between 
an established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran claims both direct and secondary service 
connection for a back disability.  He partly claims that 
jumping out of helicopters in Vietnam wearing full combat 
gear may have caused his back problems.  He also contends 
that his low back disability is attributable to his service-
connected residuals of a gunshot wound of the right lower leg 
because of favoring that leg. 

The veteran served on active duty from 1966 to 1968, and from 
1969 to 1973.  There is no medical evidence of a back 
disability during either period of service, and there is no 
medical evidence of arthritis of the back within the year 
after service (as required for a presumption of service 
incurrence).  The first medial evidence of a back disability 
is from 1995, many years after service.  Since 1995, various 
low back conditions have been diagnosed, including 
degenerative disease with radiculopathy.  

In reviewing the entire record, there is no medical evidence 
relating the veteran's back disability to his service-
connected residuals of a gunshot wound of the right lower 
leg.  In fact, the August 1996 VA examiner found no medical 
justification for such an association.  Also, there is no 
medical evidence linking the current low back disability to 
service which ended many years ago.  

The veteran claimed that physical therapists told him that 
his favoring one leg over the other may have led to his back 
condition.  However, as noted, there is no competent medical 
evidence to show that this is the case with the veteran's 
back disability.  In any event, the veteran's lay assertion, 
as to what a therapist purportedly said, does not constitute 
competent medical evidence of causality for a well-grounded 
claim.  Dean v. Brown, 8 Vet. App. 449 (1995).  Furthermore, 
statements by the veteran, to the effect that his back 
disability was attributable to a service-connected right leg 
disability or to service directly, do not constitute 
competent medical evidence, because, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Dean, supra.  

What is lacking in establishing a well-grounded claim for 
either direct or secondary service connection for a back 
disabiliy is competent medical evidence of causality.  
Without such competent medical evidence, the veteran has not 
met the initial burden under 38 U.S.C.A. § 5107(a) of 
submitting evidence to show a well-grounded claim for service 
connection for a back disability, and thus the claim must be 
denied.  


ORDER

Service connection for a back disability on a direct basis 
and as secondary to service-connected residuals of a gunshot 
wound of the right lower leg is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

